Citation Nr: 1335418	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for multi-level degenerative disc disease of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a March 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Board hearing in March 2012, the Veteran testified that he is receiving Social Security (SSA) disability benefits primarily because of his back disability.   The SSA records are not in the claims file or Virtual VA record.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Because the SSA records are potentially relevant to the claim on appeal, the case must be remanded to obtain the records.  

The Veteran has indicated he receives VA treatment for his back.  Although VA compensation examinations are on file, there are no ongoing VA outpatient treatment records.  Thus, all outstanding VA treatment records, pertaining to the back, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA directly and request copies of all pertinent information considered by the agency in awarding the Veteran SSA benefits, to include a complete copy of any Administrative Law Judge decision.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).

2. The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his back disability that are not already of record. After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file. Any negative response should be in writing and associated with the claims file. Regardless of the Veteran's response, any relevant VA records should be added to the claims file. 

3.  After any additional notification and/or development that the RO deems necessary, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


